Opinion per Curiam on motion for leave to file remittitur. This is a motion by the appellee, Christian Heintz, for leave to enter a remittitur in the sum of $1,200 herein, or such sum as to the court may seem just, under the evidence and the law applicable to the case. This was an action on the case brought in the Circuit Court of Tazewell County by appellee to recover damages from appellant, as he claims, for diverting the waters of a certain stream of water which naturally flowed across his land, so that said waters were thrown upon the lands of appellee, whereby the same were damaged. There was a trial by jury in the court below and the verdict of the jury was for the appellee. Damages assessed at $2,000, and judgment rendered thereon for that sum. Appellant brought the case to this court by appeal. It was heard at the November term, 1896. The opinion of this court was filed June 16, 1897, reversing and remanding this cause, and the motion of appellee for leave to enter a remittitur was filed June 29, 1897. The motion for leave to enter the remittitur comes too late. The final order and judgment of this court was. entered before this motion was filed. Parties can not be allowed to speculate over the results in the administration of justice. The motion is denied.